Case 2:20-bk-21020-BR      Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16               Desc
                            Main Document    Page 1 of 9

 1 TIMOTHY J. YOO (State Bar No. 155531)
     tjy@lnbyb.com
 2 CARMELA T. PAGAY (State Bar No. 195603)
     ctp@lnbyb.com
 3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Ste. 1700
 4 Los Angeles, California 90067
 5 Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 6
     Attorneys for Jason M. Rund
 7 Chapter 7 Trustee
 8                          UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
12    In re                                         Case No. 2:20-bk-21020-BR

      THOMAS VINCENT GIRARDI,                       Chapter 7
13
                                                    NOTICE OF MOTION AND MOTION
14                                 Debtor.          OF CHAPTER 7 TRUSTEE FOR
15                                                  ORDER COMPELLING TURNOVER
                                                    OF REAL PROPERTY;
16                                                  MEMORANDUM OF POINTS AND
                                                    AUTHORITIES AND DECLARATION
17                                                  IN SUPPORT THEREOF
18
                                                    [100 N. Los Altos Dr., Pasadena, CA 91105]
19
                                                    Via ZoomGov
20                                                  Web address: https://cacb.zoomgov.com/j/
                                                    1617290109
21                                                  ZoomGov meeting number: 1617290109
                                                    Password:123456
22
                                                    Telephone conference lines (for audio only,
23                                                  if necessary): 1 (669) 254 5252 US (San
                                                    Jose) or 1 (646) 828 7666 US (New York)
24                                                  Meeting ID 1617290109
                                                    Password: 123456
25
26                                                  Date: February 23, 2021
                                                    Time: 10:00 a.m.
27                                                  Place: Courtroom 1668
                                                           Roybal Federal Building
28                                                         255 E. Temple Street
                                                           Los Angeles, CA 90012
                                                1
Case 2:20-bk-21020-BR       Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16                Desc
                             Main Document    Page 2 of 9

 1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
 2 JUDGE, AND TO THE DEBTOR:
 3          PLEASE TAKE NOTICE that on February 23, 2021, at 10:00 a.m., in Courtroom

 4 1668 of the United States Bankruptcy Court, located at 255 E. Temple Street, Los Angeles,
 5 California 90012, Jason M. Rund, the Chapter 7 Trustee (the “Trustee”) for the bankruptcy
 6 estate of Thomas Vincent Girardi (the “Debtor”), will and hereby does move this Court for an
 7 order pursuant to 11 U.S.C. § 542 compelling turnover of the real property located at 100 N.
 8 Los Altos Drive, Pasadena, California 91105 (the “Property”) from the Debtor.
 9          The Property is a valuable asset that the Trustee can and should sell under section 363 of

10 the Bankruptcy Code. Accordingly, the Debtor’s turnover of the Property to the estate is
11 mandatory under 11 U.S.C. § 542.
12          In support of this Motion, the Trustee will rely on these moving papers, the attached

13 Memorandum of Points and Authorities and the Declaration of Jason M. Rund, the pleadings
14 and orders on file in this case, and such other additional evidence and arguments of counsel as
15 may be presented at or before the hearing on the Motion.
16          PLEASE TAKE FURTHER NOTICE that due to the COVID-19 outbreak, Judge

17 Russell will be holding all hearings remotely until further notice. Hearings will be held via
18 ZoomGov video and audio. Please check the Court’s calendar for the hearing date for the
19 connection information. The calendar can be accessed at the following web address: http://ecf-
20 ciao.cacb.uscourts.gov/CiaoPosted/default.aspx.
21          No pre-registration is required, however, you must notify the Court of your appearance

22 not later than 2 p.m. on the day prior to the hearing. Please e-mail
23 stacey_fortier@cacb.uscourts.gov. In the re: line of the e-mail, please reference the date, time
24 and calendar number(s) of the hearing(s) (for example: Re: February 23, 2021, 10:00 a.m.,
25 Calendar No. #). The e-mail must include:
26          • The name of the case and the bankruptcy case number (and adversary number, if

27 applicable);
28          • The date and time of the hearing;

                                                    2
Case 2:20-bk-21020-BR        Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16                 Desc
                              Main Document    Page 3 of 9

 1          • The calendar number assigned to the matter (or, if a calendar number has not yet been

 2 assigned, then a statement so stating);
 3          • Who the party appearing by telephone or video represents; and
 4          • Contact information, including email address and telephone number.
 5          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-
 6 1(f), any interested party that wishes to oppose the relief requested in the motion must file not
 7 later than 14 days prior to the scheduled hearing date, with the Clerk of the Bankruptcy Court,
 8 located at 255 E. Temple Street, Los Angeles, California 90012, and serve upon the Office of
 9 the United States Trustee, located at 915 Wilshire Boulevard, Suite 1850, Los Angeles,
10 California 90017, and the Trustee’s counsel, located at the address indicated on the upper left
11 corner of the first page of this notice, “[a] complete written statement of all reasons in
12 opposition thereto ..., declarations and copies of all photographs and documentary evidence on
13 which the responding party intends to rely and any responding memorandum of points and
14 authorities.”
15          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-
16 1(h), failure to file and serve a timely response may be deemed consent to the relief requested in
17 the Motion.
18          WHEREFORE, the Trustee respectfully requests that this Court enter an order:
19          1.      Granting the Motion;
20          2.      Compelling the Debtor to turn over the Property to the Trustee no later than
21 fourteen days after the order granting this Motion is entered;1
22          3.      In the event that the Debtor fails to timely turn over the Property, authorizing
23 the Trustee to obtain a Writ of Possession – Eviction upon ex parte application to the Court;
24 and
25 ///
26
27          1
                 The Trustee is aware of the pending motion to appoint a guardian ad litem and the
28 health concerns raised by a family member, Robert Girardi. If a guardian or a conservator is
     appointed, the Trustee is open to entering into an agreement that delays the turnover conditioned
     on the Trustee having access to the Property for valuation, maintenance, marketing, etc.
                                                     3
Case 2:20-bk-21020-BR        Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16                   Desc
                              Main Document    Page 4 of 9

 1        4.        Granting such other and further relief as is just and appropriate in the

 2 circumstances.
 3 DATED: February 2, 2021                         LEVENE, NEALE, BENDER, YOO &
                                                   BRILL L.L.P.
 4
                                                   By: /s/ Carmela T. Pagay
 5                                                        CARMELA T. PAGAY
 6                                                         Attorneys for Jason M. Rund
                                                           Chapter 7 Trustee
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
Case 2:20-bk-21020-BR        Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16               Desc
                              Main Document    Page 5 of 9

 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                  I.

 3                                     STATEMENT OF FACTS

 4          An Involuntary Petition was filed against Thomas Vincent Girardi, debtor herein

 5 (“Debtor”) on December 18, 2020, by petitioning creditors Robert M. Keese, John Abassian,
 6 Erika Saldana, Virginia Antonio and Kimberly Archie (the “Petitioning Creditors”). On
 7 December 24, 2020, the Petitioning Creditors filed an emergency motion for appointment of an
 8 interim trustee [Doc 13], which was granted by this Court on January 5, 2021 [Doc 39]. On
 9 January 6, 2021, the United States Trustee appointed Jason M. Rund (“Trustee”) as the interim
10 Chapter 7 Trustee for this bankruptcy case.
11          On January 13, 2021, the Order for Relief was entered [Doc 64], and the Trustee was

12 reappointed.
13          Among the assets of this estate is the Debtor’s residence located at 100 N. Los Altos

14 Drive, Pasadena, California 91105 (the “Property”). In a financial statement prepared by the
15 Debtor dated March 10, 2020, the value of the Property is $16.5 million.
16          On or about January 25, 2021, the Trustee requested Leonard Pena (counsel for the

17 proposed guardian ad litem) for access to the Property to enable his real estate broker to inspect
18 it for marketing and sale. The Trustee was not provided with access for various reasons, many
19 of which (including the Debtor’s health conditions) may not be resolved for many months. At
20 the same time, the Property is not being adequately maintained and expenses of the estate
21 continues to accrue including insurance payments.
22          In light of the foregoing, the Trustee seeks turnover of the Property now in order to

23 properly market the Property for sale.2 Hence, turnover of the Property is mandated under
24 section 542 of the Bankruptcy Code.
25 ///
26
27          2
                The Trustee is aware of the pending motion to appoint a guardian ad litem and the
28 health concerns raised by a family member, Robert Girardi. If a guardian or a conservator is
     appointed, the Trustee is open to entering into an agreement that delays the turnover conditioned
     on the Trustee having access to the Property for valuation, maintenance, marketing, etc.
                                                     5
Case 2:20-bk-21020-BR        Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16                   Desc
                              Main Document    Page 6 of 9

 1                                                   II.

 2           THE TRUSTEE IS ENTITLED TO TURNOVER OF THE PROPERTY

 3          Section 542 of the Bankruptcy Code provides for the turnover of property of the estate

 4 as follows:
 5                  (a) [A]n entity, other than a custodian, in possession, custody, or control,
                    during the case, of property that the trustee may use, sell or lease under
 6                  section 363 of this title . . . shall deliver to the trustee, and account for,
                    such property or the value of such property, unless such property is of
 7                  inconsequential value or benefit to the estate.
 8
     11 U.S.C. § 542(a) (emphasis added).
 9
            Here, the Property is a valuable asset that the Trustee can and should sell under
10
     section 363 of the Bankruptcy Code. Accordingly, the Debtor is required to deliver the
11
     Property to the Trustee pursuant to section 542 of the Bankruptcy Code.
12
                                                    III.
13
                                             CONCLUSION
14
            For the foregoing reasons, the Trustee respectfully requests that the Court enter an
15
     order compelling the Debtor to turn over the Property to the Trustee no later than fourteen
16
     days after the order granting this Motion, and in the event the Debtor fails to timely turn over
17
     the Property, authorizing the Trustee to obtain a Writ of Possession – Eviction upon ex parte
18
     application to the Court.
19
     DATED: February 2, 2021                       LEVENE, NEALE, BENDER, YOO &
20                                                 BRILL L.L.P.

21                                                  By: /s/ Carmela T. Pagay
                                                           CARMELA T. PAGAY
22                                                          Attorneys for Jason M. Rund
23                                                          Chapter 7 Trustee

24
25
26
27
28

                                                      6
Case 2:20-bk-21020-BR   Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16   Desc
                         Main Document    Page 7 of 9
        Case 2:20-bk-21020-BR                      Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16                                     Desc
                                                    Main Document    Page 8 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION OF CHAPTER
7 TRUSTEE FOR ORDER COMPELLING TURNOVER OF REAL PROPERTY will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 2, 2021, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        SEE ATTACHED NEF SERVICE LIST.
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 2, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Hon. Barry Russell
USBC – Central District of CA                                                     Appointed State Court Counsel
255 E. Temple St                                                                  Rudy M. Cosio
Suite 1660 / Ctrm 1668                                                            520 Redondo Avenue
Los Angeles, CA 90012                                                             Long Beach, CA 90814-1572

State Court Probate Counsel for Robert Girardi
Nicholas VanBrunt
Sheppard Mullin Richter & Hampton LLP
333 S Hope Street, Suite 4300
Los Angeles, CA 90071-1422
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 2, 2021, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

SERVED BY OVERNIGHT MAIL
Thomas Vincent Girardi
100 N. Los Altos Drive
Pasadena, California 91105
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 2, 2021              Megan Wertz                                                      /s/ Megan Wertz
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                      Doc 91 Filed 02/02/21 Entered 02/02/21 16:29:16                                     Desc
                                                    Main Document    Page 9 of 9


2. SERVED BY UNITED STATES MAIL:

    •   Rafey Balabanian , docket@edelson.com
    •   Richard D Buckley richard.buckley@arentfox.com
    •   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
        4166@ecf.pacerpro.com
    •   Jennifer Witherell Crastz jcrastz@hrhlaw.com
    •   Ashleigh A Danker Ashleigh.danker@dinsmore.com,
        SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
    •   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
    •   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   Richard W Esterkin richard.esterkin@morganlewis.com
    •   Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
    •   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
    •   M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pa
        rdis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    •   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
    •   Razmig Izakelian razmigizakelian@quinnemanuel.com
    •   Lewis R Landau Lew@Landaunet.com
    •   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
    •   Edith R Matthai ematthai@romalaw.com
    •   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
    •   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
    •   Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
    •   Carmela Pagay ctp@lnbyb.com
    •   Ambrish B Patel apatelEI@americaninfosource.com
    •   Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
    •   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
        2870@ecf.pacerpro.com
    •   Matthew D. Resnik matt@rhmfirm.com,
        roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pa
        rdis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    •   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
    •   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
    •   Philip E Strok pstrok@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
    •   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
